Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 1 of 119




                     EXHIBIT A
        Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 2 of 119



                            Heidi Hong Piao’s Statement of the Case

        I am submitting this statement to explain to the Court, to the Probation Office, and frankly

to myself, how I have come to be before the Court to be sentenced on my guilty plea for bribery,

money laundering, and failure to file reports of foreign bank and financial records. I do so not to

excuse my conduct in any way, but rather to provide a broader context to my actions. In this way,

I respectfully hope that the Court will see that my actions are not reflective of the life that I have

tried to lead.

        My parents instilled in me the importance of ethics and hard work. They raised my

younger sister Grace and me in Beijing. My father was a medical doctor with a specialty in

immunology research, and my mother was a chemist. During the Chinese cultural revolution in

the late 1960’s, my father was sent away to work at a Chinese labor camp. At the time, I was

barely seven years old, and for the next three years, my mother and I would visit my father at the

camp once a year (Grace was not yet born). My father’s absence at home forced me to grow up

and become very independent. I knew that my mother bore the physical and financial burden of

caring for me in a tumultuous political and societal environment, and I focused strictly on my

studies in the hopes of making both of my parents proud. I set high goals for myself academically

and achieved those goals, excelling from grade school on.

        From a young age, it was my dream to study in the United States. After graduating with a

bachelor’s degree in civil engineering from the most competitive university in China, I received a

scholarship to attend Michigan Technological University in Houghton, Michigan. I graduated

from Michigan in 1991 with a Master of Science degree in Civil Engineering. When I naturalized

in the United States in 1998, I was proud of my academic and professional achievements, and I

truly felt that I had succeeded in the land of freedom. I knew that I had made my parents proud as

well.
       Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 3 of 119



       My business career has been varied in both scope and industry, and I have spent time

living in both China and the United States. I spent much of my career acting as a “bridge”

between western businesses and the eastern market (specifically, China), providing consulting and

advisory support to U.S. companies seeking to explore Chinese markets, including oil and gas,

telecommunications, and finance. I had always taken tremendous pride in my professional career,

and for decades, I was proud of all that I had accomplished. The fact that I threw away everything

that I worked so hard for is humiliating and devastating. Yet I know that I must take responsibility

for my actions.

       In around 2012, I joined my then-friend and business colleague, Sheri Yan, as she was in

the process of starting the Global Sustainability Development Foundation (GSDF) in New York.

Ms. Yan had contacts within the United Nations (“UN”), and she sought to create a non-

governmental organization to work with the UN President’s office to advance projects and

cooperative partnerships that utilized scientific and technological innovations for social good. The

primary objective of GSDF was to promote educational opportunities, expand access to

knowledge and information, promote socioeconomic equality, and empower under-privileged.

This is how I came to meet John Ashe, who was the Permanent Representative to UN from

Antigua and, from September 2013 to September 2014, the President of the UN General

Assembly.

       I agreed with other individuals to pay money to Mr. Ashe with the intent of influencing

him, including in his official capacity – for example, so he would influence other officials and also

attend a conference in China in his official UN capacity. The payments also included money that

Mr. Ashe intended to give to officials in Antigua to influence their official actions – for example,

so the officials would enter into a contract with a Chinese entity. My poor choices extended into



                                                 2
       Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 4 of 119



my personal affairs as well, as I knowingly failed to file a Report of Foreign Bank and Financial

Accounts (FBAR) disclosing that I had financial interests in foreign bank accounts.

       I did not personally or financially benefit from what I did, but still, what I did was wrong

and I will not try to justify my actions. I am deeply ashamed of my actions and I wish to

apologize to the Court, to the Government of the United States, and to my family and friends. I

am so sorry for the pain and humiliation that I have caused my family, particularly my younger

sister Grace. I have tried to live a law-abiding life, and I am distraught that I have fallen short in

this regard. I fear that whatever good I may have done in my life may be overshadowed by my

criminal conduct.

       I have tried to make amends for my actions. I entered into a plea agreement with the

United States Attorney’s Office at an early stage. Both before and after entering my guilty plea, I

have cooperated with the Government and I have been completely truthful from the outset.

Beginning in 2015 after my arrest, I did everything the Government asked of me, including

participating in multiple in-person and telephonic interviews to assist the Government in its

investigation against other individuals. Nevertheless, I freely acknowledge that my cooperation

with the Government does not “right” my previous wrongs.




                                                  3
       Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 5 of 119




                                                                      Since my arrest in late-2015,

I have been forced to take stock of my life, not only what I am proud of, but also where I have

made mistakes.




       In closing, I humbly ask Your Honor to allow me to continue to make amends by

permitting me to stay in the community, and not behind bars. I can assure you that I will never be

before this Court, or any other court, again. Thank you for your consideration.



                                                    Respectfully,


                                                    ________________
                                                    Heidi Hong Piao
Dated: January 29, 2021


                                                4
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 6 of 119




                     EXHIBIT B
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 7 of 119




                   EXHIBIT B-1
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 8 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 9 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 10 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 11 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 12 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 13 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 14 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 15 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 16 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 17 of 119




                   EXHIBIT B-2
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 18 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 19 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 20 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 21 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 22 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 23 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 24 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 25 of 119




                   EXHIBIT B-3
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 26 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 27 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 28 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 29 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 30 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 31 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 32 of 119




                   EXHIBIT B-4
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 33 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 34 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 35 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 36 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 37 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 38 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 39 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 40 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 41 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 42 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 43 of 119




                   EXHIBIT B-5
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 44 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 45 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 46 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 47 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 48 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 49 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 50 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 51 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 52 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 53 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 54 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 55 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 56 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 57 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 58 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 59 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 60 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 61 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 62 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 63 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 64 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 65 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 66 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 67 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 68 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 69 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 70 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 71 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 72 of 119




                     EXHIBIT C
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 73 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 74 of 119




                     EXHIBIT D
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 75 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 76 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 77 of 119




                   EXHIBIT D-1
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 78 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 79 of 119




                      EXHIBIT E
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 80 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 81 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 82 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 83 of 119




                      EXHIBIT F
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 84 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 85 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 86 of 119




                     EXHIBIT G
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 87 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 88 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 89 of 119




                     EXHIBIT H
     Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 90 of 119



                                                                                              Nini Suet




                                                                                          January 2021

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007


Re: Heidi Hong Piao, 15 Cr. 706 (VCB)


Dear Judge Broderick:

With the utmost respect for the rule of law and gravity of the decision that you will make in regards
to the case of Ms. Heidi Hong Piao, I’m writing this letter as a testament to her character and
rehabilitation. I have known Heidi since I was 10-year-old because she has been my mom’s best friend
over the years. To say that Heidi is a close friend is an understatement, I much prefer to regard her as
the auntie I’ve never had. Heidi has been an instrumental part of my formative years, and later on, a
reliable, safe harbor to turn to for protection and love when my family was going through unexpected
turmoil.

Heidi has been there for my family and me throughout the good times and the bad. I was fortunate
to be one of the first Mainland Chinese students to study at a private boarding school Tabor Academy,
and subsequently Princeton University, in the U.S. back in the 90s. During my years abroad, my father,
former President of the China Construction Bank and the Bank of China, was detained on charges of
corruption, and received a twelve-year-sentence after a long-overdue trial. My mother was blacklisted
and my family was immediately cut off on all fronts, financial and communication alike. The
government confiscated my family’s possessions as evidence, despatched authorities for a global
manhunt to press for my father’s confession, and in the process, friends turned foes, relatives turned
strangers, sycophants rushed away out of fear for involvement. It was a really dark time for my family,
and in particular, for me. I could not comprehend how my father, who devoted himself so completely
to serving his country, had become a political scapegoat and painted as the enemy of the state. I threw
myself into school and shut the entire world out.
     Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 91 of 119



It was Heidi’s unconditional love, unwavering support, and selfless actions during the years that
followed that gradually pulled me out of the limbo. She taught me the importance of faith, though the
notion did not come easily. I still vividly remember Heidi was the first, and only, person who anxiously
looked for my mother and me when we were hiding out in the states. Despite the rounds of rejections,
smeared comments she received and possible implication, Heidi packed as much daily necessities for
us as possible and flew across to America to visit us in person. This is essentially who Heidi is –
someone with a big heart filled with authentic love, genuine care, and a willingness to sacrifice herself
for the betterment of those she loves.

Thanks to Heidi, I rediscovered faith in myself and in the world. Heidi’s infectious laugh, optimism
and firm belief in the goodness of those she cares about are truly what define her. In the years that
followed as I navigated from investment banking to advertising to media to entrepreneurship, Heidi
accompanied me closely like a beacon of light, showering me with constant love, support and laughter.

Heidi’s involvement in the illegal conduct was a huge blow to her and to us. We had countless
conversations since the incident. It was the first time I saw Heidi so incredibly defeated and remorseful.
Heidi never once tried to justify her actions; instead, she expressed sincere regret, disappointment in
herself and full respect for the legal proceedings she must undertake to get back on the correct life
path. I met up with Heidi whenever I visited New York in the past years, and I felt so relieved to see
her gaining back her positive spirit. She took up running and got back in shape; she dived into books
to build up her knowledge. It is clear that Heidi is fully determined to learn from her past, take
responsibilities for her mistakes, and embrace a brighter future, one step at a time, with resilience and
integrity.

Thank you, Your Honor, for bearing with me as I recounted my stories with Heidi. I sincerely hope
that you will take into account Ms. Heidi Piao’s deep remorse, newfound respect for the rule of law,
and character in rendering your sentencing. Giving Heidi a second chance to lead a productive, upright
life will mean the world to her, and in turn, to those of us who have benefitted so much from her love.
Should you need any further information, I am more than happy to oblige.

Thank you very much for your careful consideration.




Sincerely,




Nini Suet
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 92 of 119




                      EXHIBIT I
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 93 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 94 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 95 of 119




                      EXHIBIT J
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 96 of 119




The Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007


                                                   August 31, 2020


Dear Honorable Vernon S. Broderick,


My name is Wu Hua, an architect and an artist, I grew up in Beijing and
graduated from Philadelphia State University with Master Degree in Architect
here in the US. I have been knowing Heidi Park for almost 25 years, and I
even heard about her in 1980s before we met in person when she was
studying in Tsinghua University where my father was a professor.


Heidi is a very smart and energetic person. She is warm and caring as well.
She is very open minded about her life and career. She is strong and yet
sensitive to her friends and family, she has been also very close and
supportive to her family.


Heidi has many friends and we all adore her. She always brings us positive
energy and encouragement when we need help. There are so many
memorable moments in our relationship, one of them happened in 2001
during 9/11 attack in NYC. In that fatal night Heidi and I were in a gathering
in Beijing when the attack happened, we were in total shock and deeply
saddened by the horrofic terrorist attack that we were witnessing from the
news on TV.    What worried me on a personal level is my husband who was
on a United Airline flight that was supposed to land in Newark in the afternoon
of 9.11. Heidi knew I had two young boys at home, so she insisted on
staying with us and keeping us company so that I would not be alone and too
worried. My husband fortunately landed safe and sound at last, but I will
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 97 of 119




never forget the generous and kind-hearted comfort Heidi gave us during that
long and excruciating night.


In the past three years I have spent some months in NYC. Each time I met
Heidi, she’s always shown a very possessive attitude, oftentime she had
expressed her deep remorse for her mistakes, and hard lessions she’s
learned.   In addition, it’s worthmentioning that She has been very devoted to
the volunteering work that gave her a new purpose for helping those in need.


As a friend, I sincerely hope Your Honor will consider leniency for her
purnisment. I truly hope Heidi will start a new life soon while being a positive
and contributing member of society.




Respectfully yours,


    Be
Wu Hua
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 98 of 119




                     EXHIBIT K
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 99 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 100 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 101 of 119




                      EXHIBIT L
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 102 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 103 of 119




                      EXHIBIT M
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 104 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 105 of 119




                      EXHIBIT N
  Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 106 of 119



                                     Glenn Camp CFP
                                   Certified Financial Planner




The Honorable Vernon S. Broderick
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007
September 16, 2020

                                                                   January 31st, 2021

Dear Honorable Vernon S. Broderick,

I’m writing this letter in support for my dear friend Ms. Heidi Piao.

I have known Heidi for over 25 years, having met her through mutual friend when she just
started to shift from engineering field to business venture here in the United States.

As a young businessman at the time, I was very impressed with Ms. Piao’s sincerity and
commitment to fairness in all the deals we structured and executed together. Heidi’s
integrity and transparency were always on display as she provided a “win-win” attitude for
all parties involved in each transaction.

I’m the father to three wonderful boys, the youngest now being 27 years of age. My oldest
son (Ryan), now 35-years old suffered a stroke at birth resulting in right hemiplegia
cerebral palsy and mild mental retardation. Ryan was diagnosed with having Asperger’s
Spectrum Disorder.

During Ryan’s younger years, Heidi spent considerable time with him. Heidi exercised
tremendous patience and love as she played games with Ryan and took him to the park.
This was not a small chore since Ryan’s behavior and his excessive compulsive disorder
would sometimes rule the moment. This was never an issue for Heidi, she always
maintained a steady grip on the most tenuous situations that Ryan created. To this day they
both have a strong bond together with Ryan never forgetting the special time he had with
Heidi whilst she was here in Los Angeles.

The above story epitomizes the character of Heidi and her special love for people and those
less fortunate. Heidi has always gone the extra mile to help homeless people with both food
and donations, something that I have witnessed first-hand on the streets of New York.

I would humbly ask the Court to take into account Heidi’s volunteer work with City Harvest, an
organization that provides fresh food in the early morning hours to those in need. Heidi’s work
stretched 3-years beginning in early 2017 and ending in February 2020, when the pandemic hit
New York so severely.
  Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 107 of 119



I would pray the Court also considers Heidi’s many contributions to society, her family and
friends. The direct effect of Heidi’s good deeds allow others to bear witness of her example,
thus encouraging countless others. To incarcerate Heidi would be a great loss to so many
people and I just can’t help to think that a better cause and punishment for her mistakes
would be to put her in a community service capacity, where she has proven herself for so
many years.

I humbly ask the Court to consider this in determination of Heidi’s fate. I have witnessed
first-hand for the last 5 years, Heidi’s remorse, pain, regret, financial deterioration, pain-
staking worry for her aging mom (who remains alone in China) and how this has affected
her life. Heidi’s actions have repeatedly confirmed to me the regret of her mistakes.

I am aware that you, your Honor, will determine the fate of my dear friend, Heidi. I am also
aware that you must consider her digression of judgment that has led her to your Court, but
I only ask that in your consideration you remain mindful of the good that she has achieved
for so many of us and ask you to consider it in your determination of her punishment.

Thank you for taking the time to consider my comments and if I can be of any further
assistance, please do not hesitate to contact me at (818) 359-1310.

Sincerely,



Glenn Camp CFP
Certified Financial Planner
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 108 of 119




                      EXHIBIT O
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 109 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 110 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 111 of 119




                      EXHIBIT P
    Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 112 of 119




                                                 Weiping Wu




                                                 March 26, 2020

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Heidi Hong Piao, 15 Cr. 706 (VSB)

Dear Judge Broderick:

I write this letter with deep respect for the rule of law and gravity of the decision that you will
make in regards to the case of Ms. Heidi Hong Piao. Upon meeting Ms. Piao in 1984 at Tsinghua
University in Beijing (China), I have been a friend of hers ever since. We have kept in touch
throughout the various phases and geographies of our lives. Rather coincidentally we now both
live in New York City (since 2016), where I am a professor and program director in the School of
Architecture, Planning and Preservation at Columbia University.

Living in the same city again for the first time since our college days, we have had a number of
conversations about life events and her case. It is clear to me, in these conversations, that Ms.
Piao takes full responsibility and is sincerely remorseful for having taken part in an illegal
conduct. Going through the legal proceedings also has been an education for her about the rule
of law in this country. Her respect for the professionalism of judges and attorneys is genuine,
and her resolve to rehabilitate authentic.

This resolve to take responsibility and learn from mistake is a part of Ms. Piao’s character. She
has an unwavering thirst for life, a warm touch for friendship, and a growing sensibility for
introspection. Over the last 35 years of connection, I have seen her charting a nonlinear path of
career, with her dogged perseverance and diligence. Originally trained as an environmental
engineer, she has worked in the corporate sector and then gravitated towards more
independent business ventures. Some have not yielded expected outcomes, but she has
soldiered on with courage while continuing to care for and support her family. Her inner
strength and big heart are what has sustained our friendship over decades. When we are
together, there are always laughter and sheer joy.

I sincerely hope, your honor, that you will take into consideration of Ms. Piao’s remorse and
character in rendering your sentencing. Giving her a second chance will mean the world to her,
    Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 113 of 119




allowing her to contribute back to society. I am confident that she will learn from her mistake,
as well as her newfound respect for the rule of law. Should you need any further information, I
am more than happy to oblige.

Thank you very much for your careful consideration.


                                                Sincerely yours,




                                                Weiping Wu
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 114 of 119




                      EXHIBIT Q
    Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 115 of 119




February 1, 2021

To Whom It May Concern,

On behalf of the City Harvest Volunteer Services Department, I am confirming that
Heidi Park is a volunteer with City Harvest. Heidi has volunteered at a number of our
projects including Cooking Demos, Mobile Markets, Food Rescues, and Repacks,
which help to both rescue excess produce and deliver produce free of charge to our
community. Heidi’s volunteer history is extensive and includes 321.25 hours of
service.

Feel free to contact me if you have any questions.

Sincerely,




Ashlyn Allen
Volunteer Services Coordinator
aallen@cityharvest.org
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 116 of 119




                      EXHIBIT R
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 117 of 119
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 118 of 119




                      EXHIBIT S
Case 1:15-cr-00706-VSB Document 1003-1 Filed 04/07/21 Page 119 of 119
